                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-00989-rjf
Michael Kalua Ching                                                                                        Chapter 7
Sonia Roman
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: joni                         Page 1 of 1                          Date Rcvd: Aug 06, 2019
                                      Form ID: 309A                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db/jdb         +Michael Kalua Ching,    Sonia Roman,   92-831 Makakilo Drive, #47,    Kapolei, HI 96707-4300
1426423        +Bank of the West,    P.O. Box 4024,   Alameda, CA 94501-0424
1426424        +Central Pacific Bank,    P.O. Box 30395,   Honolulu, HI 96820-0395
1426427        +Costco Visa,   P.O. Box 78019,    Phoenix, AZ 85062-8019
1426428         Department of Human Services,    FMO/Accounting/CRS,   P.O. Box 4147,    Honolulu, HI 96812-4147
1426430       #+Hawaii Gourmet Cookies, Inc.,    91-110 Hanua Street, #313,    Kapolei, HI 96707-1706
1426431        +Hawaii Receivables Managament,    970 N. Kalaheo Avenue, Suite C110,    Kailua, HI 96734-1871
1426434        +Office of Hawaiian Affairs,    560 N. Nimitz Hwy., #200,    Honolulu, HI 96817-5330

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cchoi@hibklaw.com Aug 07 2019 04:07:45      Chuck C. Choi,    CHOI & ITO,
                 700 Bishop Street,   Suite 1107,    Honolulu, HI 96813
tr             +EDI: QRAYANAGI.COM Aug 07 2019 08:08:00      Richard A. Yanagi,    1001 Bishop St., Ste. 2755,
                 Honolulu, HI 96813-3404
1426421        +EDI: AMEREXPR.COM Aug 07 2019 08:08:00      AMEX,   P.O. Box 360002,
                 Fort Lauderdale, FL 33336-0002
1426419        +E-mail/Text: bankruptcy@asbhawaii.com Aug 07 2019 04:07:50       American Savings Bank,
                 1001 Bishop Street,    Honolulu, HI 96813-3400
1426420        +E-mail/Text: bankruptcy@asbhawaii.com Aug 07 2019 04:07:50       American Savings Bank,
                 P.O. Box 2300,   Honolulu, HI 96804-2300
1426422        +E-mail/Text: ebknotice@boh.com Aug 07 2019 04:07:55      Bank of Hawaii,    P.O. Box 2715,
                 Honolulu, HI 96803-2715
1426425         EDI: CHASE.COM Aug 07 2019 08:08:00      Chase Cards,   P.O. Box 15298,    Palatine, IL 60094
1426426         EDI: CITICORP.COM Aug 07 2019 08:08:00      Citicards,   P.O. Box 8034,
                 South Hackensack, NJ 07606
1426429         EDI: DISCOVER.COM Aug 07 2019 08:08:00      Discover Card,   P.O. Box 30395,
                 Salt Lake City, UT 84130
1426432         EDI: IRS.COM Aug 07 2019 08:08:00      Internal Revenue Service,    Ogden, UT 84201
1426433        +EDI: DAIMLER.COM Aug 07 2019 08:08:00      MB Financial Services,    P.O. Box 961,
                 Roanoke, TX 76262-0961
1426435        +EDI: WFFC.COM Aug 07 2019 08:08:00      Wells Fargo Home Mortgage,    P.O. Box 51120,
                 Los Angeles, CA 90051-5420
                                                                                              TOTAL: 12

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Chuck C. Choi   on behalf of Debtor Michael Kalua Ching cchoi@hibklaw.com,
               jczerwinski@hibklaw.com
              Chuck C. Choi   on behalf of Joint Debtor Sonia Roman cchoi@hibklaw.com, jczerwinski@hibklaw.com
              Office of the U.S. Trustee.   ustpregion15.hi.ecf@usdoj.gov
              Richard A. Yanagi   yanagi7trustee@gmail.com, ryanagi@ecf.axosfs.com
                                                                                            TOTAL: 4


            U.S. Bankruptcy Court - Hawaii #19-00989 Dkt # 7 Filed 08/08/19 Page 1 of 3
Official Form 309A (12/15)
Information to identify the case:
Debtor 1              Michael Kalua Ching                                               Social Security number or ITIN         xxx−xx−2568
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Sonia Roman                                                       Social Security number or ITIN         xxx−xx−9065
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Hawaii
                                                                                        Date case filed for chapter 7 8/6/19
Case number:          19−00989

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Michael Kalua Ching                                    Sonia Roman

2.     All other names used in the           aka Michael K. Ching
       last 8 years

3.     Address                               92−831 Makakilo Drive, #47                             92−831 Makakilo Drive, #47
                                             Kapolei, HI 96707                                      Kapolei, HI 96707

4.     Debtor's attorney                     Chuck C. Choi                                          Contact phone: 808.533.1877
                                             CHOI & ITO
       Name and address                      700 Bishop Street                                      Email: cchoi@hibklaw.com
                                             Suite 1107
                                             Honolulu, HI 96813

5.     Bankruptcy trustee                    Richard A. Yanagi                                      Contact phone: 808.599.0339
                                             1001 Bishop St., Ste. 2755                             Email: yanagi7trustee@gmail.com
       Name and address                      Honolulu, HI 96813
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




         U.S. Bankruptcy Court - Hawaii #19-00989 Dkt # 7 Filed 08/08/19 Page 2 of 3
Debtor Michael Kalua Ching and Sonia Roman                                                                                  Case number 19−00989


6. Bankruptcy clerk's office                      1132 Bishop Street, Suite 250                               Office hours: Mon−Fri 8:30am to
                                                  Honolulu, Hawaii 96813                                      4:00pm
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone: (808) 522−8100
    in this case at this office or online at
    www.pacer.gov.


7. Meeting of creditors                           September 10, 2019 at 09:00 AM                              Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              US Trustee Meeting Room, 1132
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            Bishop Street, Suite 606,
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.                                                     Honolulu, HI 96813


8. Presumption of abuse                           Insufficient information has been filed to date to permit the clerk to make any
                                                  determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you       when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 11/12/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.

13. Trustee's sale of property under Unless an objection is filed within 21 days after this notice is filed, the trustee may sell
    $2,500                           property of the estate if all nonexempt property of the estate has an aggregate gross
                                     value under $2,500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




         U.S. Bankruptcy Court - Hawaii #19-00989 Dkt # 7 Filed 08/08/19 Page 3 of 3
